TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00117-CV


In re Joseph Martinez





ORIGINAL PROCEEDING FROM HAYS COUNTY



M E M O R A N D U M   O P I N I O N


We are advised that following the Court's order granting temporary relief in this
mandamus proceeding, the district court stayed Joseph Martinez's trial in Hays County cause number
CR-03-787 pending final disposition of his appeal to this Court in Ex parte Joseph Martinez, number
03-04-00118-CR.  Because we are confident that no further order is required to preserve the Court's
jurisdiction, the petition for writ of mandamus is dismissed.


				__________________________________________
				W. Kenneth Law, Justice
Before Chief Justice Law, Justices Kidd and Puryear
Filed:   March 26, 2004